Citation Nr: 1234106	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-18 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a psychiatric disorder, to include an adjustment reaction with mixed emotional features.  

3.  Entitlement to an increased disability evaluation for a lumbosacral strain with degenerative joint disease and spondylosis (hereinafter "a lumbar spine disability"), to include an initial disability evaluation in excess of 10 percent, and, a disability evaluation in excess of 40 percent as of May 18, 2012.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to March 1978, and from January 2003 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  These claims were previously remanded by the Board in February 2011 for further evidentiary development.  

During the pendency of this claim, the Appeals Management Center (AMC) issued a rating decision in May 2012 that increased the Veteran's disability evaluation for his lumbosacral strain to 40 percent, effective as of May 18, 2012.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran additionally alleges that he cannot work as a result of his knee disabilities.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for a total disability rating based on individual unemployability (TDIU).  And as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Absent representation by a private attorney, remands to the RO are via the AMC in Washington, DC.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

The issues of entitlement to service connection for a psychiatric disorder and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability manifested to a degree of 10 percent or more within one year of his separation from active duty, and as such, is presumed to have manifested during military service.  

2.  Prior to May 18, 2012, the Veteran's lumbar spine disability was manifested by pain, a combined range of motion of only 150 degrees due to pain on repetition; it was not manifested by a combined range of motion of 120 degrees or less, flexion limited to between 30 degrees and 60 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, incapacitating episodes or neurological symptomatology.  

3.  As of May 18, 2012, the Veteran's lumbar spine disability has been manifested by flexion to 30 degrees or less; it has not been manifested by favorable or unfavorable ankylosis, incapacitating episodes or neurological symptomatology.  






	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a lumbar spine disability, prior to May 18, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2011).

3.  The criteria for establishing entitlement to a disability evaluation in excess of 40 percent for a lumbar spine disability, as of May 18, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Letters sent to the Veteran in February 2005, March 2006 and February 2007 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also notified the Veteran about the need to demonstrate a worsening of his service-connected disability, as well as any impact on his employability.  While all the requisite notice was not provided to the Veteran until after the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  




Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Copies of the Veteran's service-treatment records have been incorporated into the claims file.  Also, the Veteran received VA medical examinations in March 2005, June 2011 and May 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been incorporated into the claims file and translated into English.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its February 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional treatment records and scheduled the Veteran for new VA examinations.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Service Connection for a Cervical Spine Disability

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran's service treatment records fail to reflect that he suffered from a chronic cervical spine disability during active military service.  According to the Veteran's January 2003 enlistment examination, the Veteran denied any recurrent back pain or any back problem.  The Veteran did report pain in the back upon examination in May 2004.  However, a June 2004 Medical Examination Board report indicates that the Veteran was suffering from slight intermittent lumbar pain.  The records contain no reference to cervical spine complaints.  

Following his separation from active duty, the Veteran was afforded a VA examination of the spine in March 2005.  The Veteran reported having cervical pain that he believed was due to heavy lifting in a repetitive fashion.  The Veteran denied any actual accident or trauma.  Upon examination, it was determined that the Veteran suffered from a cervical strain - myositis and cervical spondylosis.  No opinion as to etiology was provided at this time.  The Veteran was also afforded a general VA examination in March 2005.  A cervical spine examination was deemed to be normal, but an X-ray did reveal early cervical spondylosis.  Again, no opinion was provided regarding etiology.  

The Veteran was afforded an additional VA examination of the spine in June 2011.  The Veteran reported that he injured his cervical spine when he fell during active duty.  X-rays revealed mild straightening of the normal lordosis.  The Veteran was subsequently diagnosed with cervical strain - myositis, early cervical spondylosis and muscle spasm.  The examiner opined that this condition did not at least as likely as not manifest during, or as a result of, active military service.  The examiner explained that the separation examinations and the Medical Evaluation Board report were silent towards a cervical spine disability.  Also, the examiner explained that, according to the medical literature, a person does not develop radiographic findings of spondylosis in short periods of service.  Rather, this is a long-standing process.  

The above evidence demonstrates that the Veteran is entitled to service connection for a cervical spine disability.  While there is no evidence of such a disability during active military service, the Veteran was diagnosed with cervical spondylosis within one year of his separation from active duty.  A chronic disorder, such as arthritis, is presumed to have incurred in service if it becomes manifest to a degree of 10 percent or more within one year from the date of termination of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  Spondylosis is a degenerative change of the spine due to osteoarthritis.  See Dorland's Illustrated Medical Dictionary 1554 (31st Ed. 2007).  

Under 38 C.F.R. § 4.71a, a disability evaluation of 10 percent is warranted for a cervical spine disability when forward flexion is between 30 and 40 degrees, when there is a combined range of motion of the cervical spine between 170 degrees and 335 degrees, or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  According to the March 2005 VA examination report, while the Veteran was capable of forward flexion to 45 degrees, he experienced pain as of 35 degrees.  There was also evidence of pain and tenderness.  As such, the evidence demonstrates a diagnosed chronic disability that was at least 10 percent disabling within one year of the Veteran's separation from active duty.  

The Board recognizes that a negative etiological opinion was provided upon examination in June 2011.  Nonetheless, the examiner confirmed that the Veteran was in fact suffering from spondylosis of the cervical spine, demonstrating that this is a chronic disability.  As this chronic disability manifested to a degree of 10 percent of more within one year of separation from active duty, in-service incurrence is presumed.

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that service connection for a cervical spine disability is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  

Increased Evaluation for a Lumbosacral Spine Disability

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Facts and Analysis

The Veteran was originally granted service connection for a lumbar spine disability in a September 2005 rating decision.  A disability evaluation of 10 percent was assigned under Diagnostic Codes 5243-5237, effective as of April 20, 2004.  A timely notice of disagreement was received in March 2006, but the 10 percent disability evaluation was continued in an April 2006 statement of the case.  The Veteran appealed this decision to the Board in June 2006.  In a May 2012 decision, the AMC increased the Veteran's disability evaluation to 40 percent, effective as of May 18, 2012.  As such, the issue currently before the Board is entitlement to an increased evaluation for a low back disability, to include an evaluation in excess of 10 percent prior to May 18, 2012, and an evaluation in excess of 40 percent as of May 18, 2012.  

Upon filing his claim, the Veteran was afforded a VA examination of the spine in March 2005.  The Veteran reported lumbar pain lasting two to three hours.  The Veteran also described weekly flare-ups lasting for two to three hours, resulting in additional pain and certain limitations in terms of his tolerance for ambulation.  The Veteran denied symptomatology such as numbness, weakness, bladder complaints, bowel complaints or erectile dysfunction.  The examiner noted that the Veteran was independent in self-care and activities of daily living, but the Veteran reported that he quit working in 2002 because of low back pain.  Thoracolumbar range of motion testing revealed flexion to 80 degrees (painful at 70 degrees), extension to 30 degrees (painful at 20 degrees), bilateral lateral flexion to 30 degrees (painful at 20 degrees) and bilateral lateral rotation to 30 degrees (painful at 10 degrees).  The examiner noted that there was tenderness upon palpation of the thoracolumbar area, and while there was evidence of pain upon repetition, there was no evidence of lack of endurance, fatigue or weakness.  There was a preserved spinal contour and there was no evidence of scoliosis, reversed lordosis or abnormal kyphosis due to muscle spasm.  There was also no evidence of ankylosis or any fixed deformities.  A neurological examination was also performed, revealing normal sensation, musculature and reflexes.  The Veteran also denied being hospitalized within the previous year due to his back condition.  The examiner diagnosed the Veteran with a lumbosacral strain - myositis, degenerative joint disease at the lumbosacral area and bulging discs at L4-5 and L5-S1.  

According to a December 2008 VA psychiatric note, the Veteran was continuing to struggle with chronic low back pain.  However, a January 2009 treatment record notes that the Veteran was still not suffering from gross motor or sensory deficits.  Also, according to a July 2011 record contained in Virtual VA, examination of the musculoskeletal system revealed an intact range of motion with no deformities.  

The Veteran was afforded an additional VA examination of the lumbar spine in May 2012.  The Veteran reported daily pain that was deep and dull with occasional acute episodes of severe muscle spasm.  He also endorsed flare-ups, noting that he was unable to stand up when these occurred.  Range of motion testing revealed forward flexion to 40 degrees (with pain at 10 degrees), extension to 15 degrees (with pain at 10 degrees), bilateral lateral flexion to 15 degrees (with pain at 10 degrees) and bilateral lateral rotation to 20 degrees (with pain at 10 degrees).  After three repetitions, flexion was reduced to 20 degrees, extension to 5 degrees and bilateral lateral flexion to 10 degrees.  Bilateral lateral rotation was maintained at 20 degrees.  The Veteran did not have any additional functional impairment upon repetition, however, such as weakness, fatigability, or incoordination.  Guarding and muscle spasm were noted to be present, but this did not result in abnormal gait or spinal contour.  Examination revealed no muscle atrophy and only a slight reduction in muscle strength with hip flexion and left knee extension.  Reflex and sensory examinations were deemed to be normal and the Veteran denied any radicular pain.  The examiner also concluded that the Veteran did not suffer from intervertebral disc syndrome of the thoracolumbar spine.  The examiner diagnosed the Veteran with a lumbar strain, lumbar discogenic disease and lumbar spondylosis.  The examiner concluded that this impacted the Veteran's ability to work due to limitation of motion, limited activities and a limited ability to carry or lift objects.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his service-connected thoracolumbar spine disability prior to May 18, 2012.  Under the general formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, will be rated as the following:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

According to the March 2005 VA examination report, the Veteran had flexion of the thoracolumbar spine to 80 degrees (painful at 70 degrees), extension to 30 degrees (painful at 20 degrees), bilateral lateral flexion to 30 degrees (painful at 20 degrees) and bilateral lateral rotation to 30 degrees (painful at 10 degrees), for a combined range of motion of 230 degrees.  Also, there was no evidence of scoliosis, reversed lordosis or abnormal kyphosis due to muscle spasm.  The record contains no further evidence, medical or otherwise, detailing the severity of the Veteran's lumbar spine disability prior to May 18, 2012, aside from noting continued back pain.  As such, the preponderance of the evidence of record demonstrates that the Veteran's lumbar spine disability did not meet the rating criteria for a disability evaluation in excess of 10 percent prior to May 18, 2012.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2011).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2011).  However, even when considering the Veteran's additional limitation of motion upon repetition, he still exhibited a combined thoracolumbar range of motion of 150 degrees, demonstrating that he was not entitled to a higher disability evaluation of 20 percent.  See 38 C.F.R. § 4.71a.  

The preponderance of the evidence of record also demonstrates that the Veteran is not entitled to a disability evaluation in excess of 40 percent as of May 18, 2012.  The next-higher disability evaluation of 50 percent is warranted when there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id at Note (5).  

According to the May 2012 VA examination report, the Veteran did not suffer from ankylosis of the thoracolumbar spine and he was capable of forward flexion to 40 degrees (with pain at 10 degrees), extension to 15 degrees (with pain at 10 degrees), bilateral lateral flexion to 15 degrees (with pain at 10 degrees) and bilateral lateral rotation to 20 degrees (with pain at 10 degrees).  Therefore, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a higher disability evaluation of 50 percent for his service-connected lumbar spine disability at any time since May 18, 2012.  Likewise, the preponderance of the evidence demonstrates that the highest disability evaluation of 100 percent is not warranted, as this requires evidence of unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

The Board notes that Note (1) to 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  However, the evidence of record consistently demonstrates that the Veteran does not suffer from any neurological disorders as a result of his service-connected lumbar spine disability.  

The Board also notes that a higher disability evaluation is also available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, both VA examination reports of record indicate that the Veteran does not suffer from incapacitating episodes or intervertebral disc syndrome.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 10 percent prior to May 18, 2012, and a disability evaluation in excess of 40 percent as of May 18, 2012.  However, the Veteran has not provided VA with any evidence or statement to suggest how his back disability warrants a higher disability evaluation.  The Veteran's representative did assert in a September 2012 statement that the Veteran was entitled to a higher disability evaluation due to unemployability.  However, this does not demonstrate that the Veteran meets the schedular criteria for a higher disability evaluation under 38 C.F.R. § 4.71a.  In addition, the issue of entitlement to TDIU benefits is fully considered in the Remand portion below.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected low back disability include limited motion and pain.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  This code allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Having considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999), the Board has considered whether additional staged ratings are necessary in this case.  However, as outlined above, the Veteran's symptomatology did not warrant a disability evaluation in excess of 10 percent at any time prior to May 18, 2012, or a disability evaluation in excess of 40 percent at any time since May 18, 2012.  As such, further staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a higher disability evaluation for his service-connected lumbar spine disability, to include a disability evaluation in excess of 10 percent prior to May 18, 2012, and a disability evaluation in excess of 40 percent as of May 18, 2012, must be denied.


ORDER

Service connection for a cervical spine disability is granted, subject to the regulations governing the payment of VA monetary benefits.

The claim for a higher disability evaluation for a lumbar spine disability, to include a disability evaluation in excess of 10 percent prior to May 18, 2012, and a disability evaluation in excess of 40 percent as of May 18, 2012, is denied.  


REMAND

Psychiatric Disorder

The Veteran contends that he is entitled to service connection for a psychiatric disability.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a September 2012 statement, the Veteran's representative argued that a new VA examination was necessary because the prior VA examiner of June 2011 failed to consider whether a psychiatric disability was caused by or aggravated by a service-connected disability.  The Veteran is currently service-connected for a lumbar spine disability (rated as 40 percent disabling) and a left knee disability (rated as 10 percent disabling).  

The Board agrees that the Veteran should be scheduled for a new VA examination in which an opinion is provided as to whether he may suffer from a psychiatric disorder that was either caused by, or worsened by, service-connected disabilities.  The Veteran's lay statements regarding his symptomatology must be fully considered and discussed when offering an opinion.  

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  According to the May 2012 VA examiner, the Veteran's lumbar spine disability impacted his ability to work.  The Veteran also asserted during his March 2005 VA examination that he had to quit his prior job because of his low back pain.  Therefore, since the record raises a claim of unemployability, the Board will remand this matter to the AMC for further evidentiary development.  

Entitlement requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for a lumbar spine disability (rated as 40 percent disabling) and a left knee disability (rated as 10 percent disabling), for a combined disability evaluation of 50 percent.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Even if, as here, a Veteran does not meet the required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extra-schedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  But as already alluded to, ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, especially on an extra-schedular basis, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that he is indeed "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See, too, 38 C.F.R. §§ 4.1, 4.15.

Regardless, the RO (or AMC), not the Board, needs to make this initial determination of whether an extra-schedular TDIU is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  The examiner is asked to perform all necessary tests and studies, and determine what psychiatric disorder (or disorders) the Veteran is presently suffering from.  The examiner should then address the following:

(a) Is it at least as likely as not that the Veteran's psychiatric disorder(s) manifested during, or as a result of, a period of active military service?  

(b) If it is determined that the Veteran does not suffer from a psychiatric disorder that manifested during military service, the examiner should opine as to whether it is at least as likely as not that the Veteran suffers from a chronic psychiatric disorder that is 1) due to or 2) aggravated by his service-connected disabilities of the lumbar spine and left knee.  

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

(c) Finally, if the Veteran is found to suffer from a personality disorder, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran suffers from additional disability due to aggravation of the personality disorder during military service because of superimposed disease or injury.  

A complete rationale for all opinions expressed must be provided, and the examiner must fully consider and discuss the Veteran's lay assertions of symptomatology and chronicity.  

2.  The Board notes that service connection for a cervical spine disability has now been established.  The claim of entitlement to service connection for a psychiatric disability is also under consideration.  Unless the RO/AMC assigns disability ratings of sufficient value to either of these disabilities (assuming that service connection for a psychiatric disorder is indeed established) as to result in the Veteran now meeting the percentage requirements of 38 C.F.R. § 3.340, the AMC should submit the claim for TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service for extraschedular consideration.  The AMC should follow the dictates of section 4.16(b) in making this submission.  

3.  The AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


